In his motion for rehearing appellant insists that the court below committed reversible error in declining to submit to the jury a requested instruction relative to the voluntary character of appellant's confession. In his charge the court advised the jury that they would disregard the confession unless they believed from the evidence beyond a reasonable doubt that it was freely made without compulsion or persuasion. No exceptions whatever were addressed to the charge, and in the special charge no reason was assigned why it was deemed more appropriate than the instruction contained in the general charge prepared by the court. Under the circumstances, we would not be warranted in holding that the refusal of the special charge should work a reversal of the judgment. In Bell v. State, 268 S.W. 168, this court, speaking through Judge Hawkins, used language as follows:
"Lewis Smith was an admitted accomplice. In the sixth paragraph of the charge the jury was so instructed, and the law relative to an accomplice witness was embraced therein. No exceptions whatever were addressed to the charge, but the court was requested to give, in lieu of paragraph 6, a special charge on accomplice testimony prepared by appellant's counsel. In the special charge no reason is assigned why it was deemed more appropriate than the one contained in the general instructions prepared by the court. In Boaz v. State, 89 Texas Cr. 515,231 S.W. 790, we said:
" 'For the court to hold that the requesting of a special instruction, which the trial court could legitimately consider as a substantial repetition of his main charge, can take the place of an objection which should pertinently point out the matter complained of would virtually work a repeal of the statute, — that is, of article 735, Vernon's C. C. P., which requires an objection to the charge to be in writing, and 'distinctly specifying each ground of objection.' In the same case it was intimated that circumstances could arise under which a requested charge *Page 217 
might be sufficient to raise the question of error in the absence of a specific objection to the main charge; this was discussed at length in Parker v. State, (Texas Cr. App. No. 7255) 261 S.W. 782, decided at the last term of this court, but the opinion has not yet been published, the mandate having been withheld to give opportunity for presenting application for writ of error to the Supreme Court of the United States upon what was deemed by the defendant's counsel as a federal question not related in any way to the point now being considered. In that case we held that, where there was an entire omission from the court's charge of instruction on a pertinent issue, that a requested correct special charge upon that issue would be sufficient to raise the error in omitting it without a specific objection in writing calling attention to the omission. In the present case the court did charge on accomplice testimony, and if appellant thought it erroneous or inappropriate he should have pointed out by specific objections in writing the particular matters he complained of and which his special charge was thought to remedy."
We think the original opinion made proper disposition of the other questions brought forward in the motion for rehearing.
The motion for rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.